      Case 4:15-cv-00196-WTM-CLR Document 63 Filed 12/01/20 Page 1 of 1


              IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


 JILL E. MACK,

         Plaintiff,

 V.                                            CASE NO. CV415-196


 BOARD OF REGENTS OF THE
 UNIVERSITY SYSTEM OF GEORGIA,

         Intervenor,


 HERTY ADVANCED MATERIALS
 DEVELOPMENT CENTER,

         Defendant.




                                  ORDER




       Before the Court is the parties' Stipulation of Dismissal

With Prejudice. (Doc. 62.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action

by filing ^'a stipulation of dismissal signed by all parties who

have appeared." Accordingly, the parties' request (Doc. 62) is

GRANTED and this action is DISMISSED WITH PREJUDICE. Each party

shall bear its own costs and attorneys' fees. The Clerk of

Court is DIRECTED to close this case.
                          yj'r'
       so ORDERED this /—      day of December 2020.




                                   WILLIAM T. MOORE, JPT.
                                    UNITED STATES DISTRICT    COURT
                                   SOUTHERN   DISTRICT OF GEORGIA
